Citation Nr: 0032967	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-15 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to payment or reimbursement for medical 
expenses incurred in connection with the veteran's 
hospitalization at the Redbud Community Hospital from 
December 28, 1997, through January 1, 1998, to include 
treatment from Dr. Alexander, Dr. Konrad, and Dr. Weeks.

2.  Entitlement to payment or reimbursement for medical 
expenses incurred in connection with the veteran's 
hospitalization at Saint Helena Hospital from April 17, 2000, 
through April 25, 2000, and from April 25, 2000, through May 
2, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from July 1963 to May 1967, 
and from November 1972 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) 
from determinations by the Department of Veterans Affairs 
Medical Center (VAMC) in San Francisco, California.  The VA 
Regional Office (RO) in Oakland, California, currently has 
jurisdiction over the veteran's claims file.

The issue of entitlement to payment or reimbursement for 
medical expenses incurred in connection with the veteran's 
hospitalization at the Redbud Community Hospital from 
December 28, 1997, through January 1, 1998, was denied by the 
VAMC in an August 1998 determination.  This decision included 
the medical expenses incurred for treatment from Dr. 
Alexander, Dr. Konrad, and Dr. Weeks.  

In July 2000, the VAMC denied the issue of entitlement to 
payment or reimbursement for medical expenses incurred in 
connection with the veteran's hospitalization at Saint Helena 
Hospital from April 17, 2000, through April 25, 2000, and 
from April 25, 2000, through May 2, 2000.  Later that same 
month, the veteran submitted a VA Form 9, Appeal to the 
Board, in which he stated that he disagreed with this 
decision.  The Board finds that this document constitutes a 
valid Notice of Disagreement to July 2000 denial of 
entitlement to payment or reimbursement for medical expenses.  
See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  However, a 
review of the documents on file shows that no Statement of 
the Case was ever issued to the veteran on this issue.  
Therefore, this issue must be remanded to the VAMC for 
appropriate procedural compliance, including the issuance of 
a Statement of the Case.  38 U.S.C.A. § 71050(d)(l); 38 
C.F.R. §§ 19.26, 19.29, and 19.30.  Once the VAMC issues a 
Statement of the Case regarding the underlying claim, the 
veteran will be able to obtain appellate review by filing a 
Substantive Appeal, if it is his desire to do so.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.

As an additional matter, the Board notes that on the July 
2000 VA Form 9, the veteran checked the box to indicate that 
he desired a hearing before a Member of the Board at the 
local VA office (hereinafter, "Travel Board hearing").  
Since Travel Board hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a)), a remand is necessary for this to be 
accomplished.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The VAMC should furnish the veteran 
and his representative with a Statement 
of the Case which addresses the issue of 
entitlement to payment or reimbursement 
for medical expenses incurred in 
connection with the veteran's 
hospitalization at Saint Helena Hospital 
from April 17, 2000, through April 25, 
2000, and from April 25, 2000, through 
May 2, 2000.  This document should 
include a summary of the applicable law 
and regulations, with appropriate 
citations.  The veteran should be 
informed that he must file a timely 
substantive appeal as to this issue if he 
wishes the Board to consider it.

2.  The VAMC should then refer the 
records in this case to the RO and the RO 
should schedule the veteran for a hearing 
before a Member of the Board.  A copy of 
the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.  After the veteran 
has been accorded an opportunity to 
present testimony at a Travel Board 
hearing, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

With respect to the above remand directives, it is noted that 
the Court held in Stegall v. West, 11 Vet. App. 268 (1998), 
that a remand by the Board confers on a veteran or other 
claimant the right to VA compliance with the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with the terms of such an order.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


